OdliN, Judge,
delivered the following opinion:
Tbe two defendants above named are charged with murder and have- been indicted by a grand jury of this court. It is alleged that the crime was committed upon a portion of the San Juan Military' Reservation, alleged to be’ under the exclusive jurisdiction of the United States. .Shortly after the finding of the indictment, counsel for the defendants filed a motion to quash the same, together with a special plea to the jurisdiction, attaching the jurisdiction of this court, upon the grounds that the place where the killing is alleged to have occurred is not within the exclusive jurisdiction of the United States; and also that the offense charged is not an offense against the laws of the United States, it being claimed that ordinary crimes committed on the Military Reservation referred to in the indictment in the month of September, 1922, and prior thereto, were .within the exclusive jurisdiction of the Insular courts of Porto Rico.
In view of this contention, this court desired argument on behalf of the attorney general of Porto Rico, and his assistant, the Hon. Miguel Muñoz Morales, as amici cu’riaj. Such argument has been had in connection with Criminal Case No. 3178, being that of United States v. Iglesias, decided this day [ante, 282]. Iglesias being also charged with murder committed upon the stairway of the building in San Juan known as the Santo Domingo Barracks.
The only difference between the Iglesias Case and the present case is that in the former case there is no dispute whatever as to where the killing took place; whereas in the present case there may arise a question as to whether the killing was committed upon a spot within a Military Reservation or upon a spot *304near'a Military Reservation. Of course, tbis question of location is purely a question of fact. If, upon tbe trial, tbe United States shall fail to prove to tbe satisfaction of tbe jury that tbe killing took place witbin a Military Reservation, no verdict of guilty can be found. But tbe question of tbe motion to quasb tbe indictment and tbe question arising out of tbe special plea to tbe jurisdiction must be decided upon tbe papers as they stand.
In accordance with tbe doctrine laid down by tbis court tbis day in tbe Iglesias Case, I am obliged to deny tbe motion to quasb tbe indictment, and I am also obliged to overrule tbe special plea to tbe jurisdiction.
These two men charged with murder and indicted by a grand jury of tbis court will be tried in May of tbis year upon such date as may be agreed upon by tbe United States district attorney and their counsel; but'in case of failure to agree upon a date, tbe same will be fixed by tbis court.
To tbis ruling counsel for tbe defendants excepts; also tbe attorney general of Porto Rico excepts.
Done and Ordered in open court at San Juan, Porto Rico, tbis 23d day of January, 1924.